DETAILED ACTION
Claims 1-4, 6-12 and 19-20 are pending before the Office for review.
In the response filed January 18, 2022:
Claims 1-4 and 6-12 were amended.
Claim 5 was canceled.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered.

Claim Objections
Claim 3 is objected to because of the following informalities:  Please correct the spelling of the word “ozidizing” to oxidizing.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al (U.S. Patent Application Publication 2015/0162213).
With regards to claims 1 and 20, 
Chen does not explicitly disclose wherein the strong acid and the source of chloride are present in a ratio of 5:1 to 1:5; wherein the oxidizing agent and strong acid are present in a ratio of 5:1 to 1:5 and wherein the oxidizing agent and source of chloride are present in a ratio of 5:1 to 1:5; and selectively removing the NiPt to the NiPt silicide with a NiPt etch rate of at least 100 Å/min, a NiPt silicide etch rate of at most 10 Å/min, and with a selectivity ratio of at least 40:1 and wherein the composition comprises less than 1 wt% nitric acid.
However Chen discloses wherein the strong acid (sulfuric acid) is present in amounts such as 5-30wt% (Paragraph [0034]) and the source of chloride (ammonium chloride) is present in amounts such as 1-10 wt% (Paragraph [0034]) which provides ratios of overlapping amounts of 5:1 to 1:5; wherein the an oxidizing agent (bromosuccinimide) is present in amounts such as 0.67-7.6 wt% (Table 2) and the source of chloride (ammonium chloride) is present in amounts such as 1-10 wt% which provides ratios of overlapping amounts of 5:1 to 1:5 (Paragraph [0034]) and wherein the an oxidizing agent (bromosuccinimide) is present in amounts such as 0.67-7.6 wt% (Table 2) and the source of chloride (ammonium chloride) is present in amounts such as 1-10 wt% (Paragraph [0034]) which provides ratios of overlapping amounts of 5:1 to 1:5.
In addition Chen discloses wherein the NiPt is efficiently removed without substantially removing NiPt silicide wherein removal rate of NiPt is greater than 500 Å/min and the removal rate of NiPt silicide is less than 1Å/min (Paragraph [0022], Table 2) which renders obvious a NiPt etch rate of at least 100 Å/min, a NiPt silicide etch rate of at most Å/min and with a selectively removing the NiPt relative to the NiPt silicide with a selectivity ratio of at least 40:1. In the case where the claimed ranges "overlap or lie 
While Chen further renders obvious composition without the inclusion as nitride acid, as nitric acid was an optional additive, and therefore renders obvious composition with 0 wt% of nitride acid (see for example embodiments F, G Table 2) rendering obvious wherein the composition comprises less than 1 wt% nitric acid.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of Chen to include ratio of strong acid and source of chloride as rendered obvious by Chen because one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the desired etching using the ratio as rendered obvious by Chen. MPEP 2143D
With regards to claims 3-4, Chen discloses about 5-30 wt% of an oxidizing agent such as ammonium persulfate (Paragraph [0034])) which is sufficiently close enough to Applicant’s claimed amount of from 0.1 to 4 wt% based on the total weight of the composition wherein the oxidizing agent component is ammonium persulfate. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). MPEP 2144.05(I)
With regards to claims 6-7,
With regards to claims 8-9, Chen renders obvious wherein the amount of strong acid in the composition is present in amounts such as 5-30 wt% (Paragraph [0034]) which overlaps Applicant’s claimed amount of from 5 to 15 wt% or about 10 wt% or 11 wt% based on the total weight of the composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 11, Chen renders obvious wherein the source of chloride is ammonium chloride ( NH4Cl) (Paragraph [0028] ammonium chloride).
With regards to claims12, Chen renders obvious wherein the amount of the source of chloride (ammonium chloride) in the composition of amounts 1-10 wt% (Paragraph [0034]) which overlaps Applicant’s claimed amount of from 1 to 5 wt% based on the total weight of the composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 19, Chen renders obvious wherein the microelectronic substrate further comprises TiN and wherein the NiPt material with the aqueous etching composition further selectively removes the NiPt relative to the TiN wherein NiPt is removed at a rate of greater than 500 Å/min and the titanium nitride is removed at a rate of less than 0.2Å/min (Paragraph [0022], [0056],Table 2) rendering obvious a selectivity ratio of at least 40:1. In the case where the claimed ranges "overlap or lie inside ranges 

Allowable Subject Matter
Claims 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 5-8 of Applicant’s response, filed January 18, 2022, with respect to 103 rejection of claims 2 and 10 have been fully considered and are persuasive. In particular Applicant’s amendments and arguments have overcome the rejection of record. The 103 rejection of claims 2 and 10 has been withdrawn. 

Applicant's remaining arguments filed January 18, 2022 have been fully considered but they are not persuasive.
Applicant argues that the cited prior art fails to teach or render obvious Applicant’s claimed method. In particular, Applicant argues that Applicant’s specification, Table 1, discloses Applicant’s unexpected results which are now commensurate in scope. Applicant’s specification discloses that when the oxidizing agent is hydrogen peroxide Applicant’s method provides the desired etching rates. Applicant further argues that Chen does not provide any guidance or motivation to pick Applicant’s claimed components. This is found unpersuasive.
The Examiner would first like to not Applicant’s dependent claim 2 directed towards Applicant’s claimed oxidizer of hydrogen peroxide was found allowable based on Applicant’s argument. However, the Examiner maintains that Chen renders obvious Applicant’s currently presented independent claim 1. The Examiner maintains that Chen discloses selectively removing NiPt material using a composition with overlapping amounts of ammonium persulfate, sulfuric acid, ammonium chloride and water. In addition the Examiner maintains the prior art discloses etching rates that overlap Applicant’s claimed amount.
Therefore while the Examiner agrees that the cited prior art does not teach or render obvious a combination comprising an oxidizing component of hydrogen peroxide, the Examiner maintains that the cited prior art renders obvious Applicant’s currently presented claim. While Chen discloses a number of components it is the Examiner’s position that Chen also specifically directs one of ordinary skill in the art to ammonium persulfate, sulfuric acid, ammonium chloride and water (Paragraphs [0033]-[0034]). As such the Examiner maintains the rejected on record. As to the dependent claims they remain rejected as no separate arguments have been provided.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713